DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The previously elected species, species (A) (an enriched multiplayer amnion-derived tissue graft, as claimed in claim 1, as well as methods of making said tissue graft, as claimed in claim 7, wherein the enrichment composition comprises (a) acellular amniotic membrane particles consisting essentially of micronized amniotic membrane, and (b) acellular amniotic fluid) is now incorporated into the independent claims.  
	Claims 25-29 are directed to non-elected species, and thus are withdrawn from consideration, there being no allowable generic or linking claim at this time.  Claims 1, 37, 9-24, 29 and 30 have been considered on the merits. 

Priority
The USPTO has recognized the following priority claims:
The instant application claims benefit under 35 USC 119(e) to US provisional application 62/465,725 (filed 3/1/2017).  
The instant application claims benefit under 35 USC 120 as a continuation-in-part of prior-filed application 15/542,444 (filed 7/10/2017; now USP 10517903), which is a national stage entry under 35 USC 371 of PCT/US15/50046 (filed 9/14/2015).  
Application PCT/US15/50046 claims benefit under 35 USC 120 as a continuation-in-part of prior-filed applications PCT/US15/35746 (filed 6/15/2015), PCT/US15/19311 (filed 3/6/2/2015), PCT/US15/19294 (filed 3/6/2015), PCT/US15/19318 (filed 3/6/2015), and US application 14/593415 (filed 1/5/2015, now US Patent 9132156).
The instant application claims benefit under 35 USC 120 as a continuation-in-part of prior-filed application 15/257870 (filed 9/6/2016).

No additional priority/benefit claims are recognized by the USPTO (See filing receipt issued 7/8/2020 and Response to Request for Corrected Filing Receipt issued 11/12/2020).  

As a continuation-in-part, Applicants are permitted to add new information into the instant application.  However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 USC 112(a) in the prior-filed application, such a claim is only entitled to the filing date of the continuation-in-part application.  For clarity of record, the effective filing date of each claim under examination is hereby set forth:
Claims 1, 3-7, 9-12, 18, 19, 24 and 30 first find support in a manner sufficient to comply with 35 USC 112(a) in prior-filed US application 14/593415 (now USP 9132156), thus the effective filing date of these claims is 1/9/2015.
Claims 13-17 and 20-23 first find support in a manner sufficient to comply with 35 USC 112(a) in US Provisional application 62/465725, thus the effective filing date of these claims is 3/1/2017. There is no support for the claimed subject matter in any of the earlier-filed applications to which Applicants claim benefit. 

Status of Prior Rejections/Response to Arguments
RE: Claim Objections:
	The amendments to the claims obviate all previous minor informalities.  The claim objections are withdrawn. 

RE: Rejection of claims 2, 6, 8, 9, and 17 under 35 USC 112(b):
	The cancellation of claims 2 and 8 render the rejections thereto moot.
	The amendment to claims 6, 9 and 17 renders the previous rejections thereto moot.  The rejections are withdrawn.

RE: Rejection of claim 10 under 35 USC 112(d):
	The amendment to claim 10 renders the previous rejection thereto moot.  The rejection is withdrawn. 

RE: Rejection of claims 1-4, 6-10, 12, 18-20*, 24, 29 and 30 under 35 USC 102(a)(2) over Werber (US Patent 9132516):
	Initially it is noted that claim 20 was inappropriately included in the rejection heading.  Werber does not teach the limitations of instant claim 20.  Claim 20 was not addressed in the rejection. 
	The rejection is withdrawn in light of the updated priority claims recognized by the Office on the 7/8/2020 filing receipt.  Werber (US Patent 9132516) is no longer available as prior art against claims 1, 3-7, 9, 10, 12, 18, 19, 24, 29 or 30.

RE: Rejection of claims 1 and 6 under 35 USC 102(a)(1) over Werber (WO 15/134946): 
	The rejection is withdrawn in light of the updated priority claims recognized by the Office on the 7/8/2020 filing receipt.  Werber (WO 15/134946) is no longer available as prior art against claims 1, 3-7, 9, 10, 12, 18, 19, 24, 29 or 30.

RE: Rejection of claims 1 and 6 under 35 USC 102(a)(1) over Daniel et al (US Patent 8323701):
	The amendment to claim 1 to incorporate the limitations of previous claim 2 (which are not taught by Daniel et al) are sufficient to distinguish claims 1 and 6 from the teachings of Daniel et al.  The rejection is withdrawn.	 

RE: Rejection of claims 1-16, 18-20*, 24, 29 and 30 under 35 USC 103 over Werber (US Patent 9132156):
	Initially it is noted that claim 20 was inappropriately included in the rejection heading.  Werber does not teach the limitations of instant claim 20.  Claim 20 was not addressed in the rejection. 
The rejection is withdrawn over claims 1, 3-7, 9-12, 18, 19, 24, 29 and 30 in light of the updated priority claim recognized by the Office on the 7/8/2020 filing receipt.  Werber (USP 9132156) is not available as prior art against claims 1, 3-7, 9-12, 18, 19, 24, 29 or 30.
	However, Weber (USP 9132156) is available as prior art under 35 USC 102(a)(2) against claims 13-16 and 20 (these claims having an effective filing date of 3/1/2017).  Applicant has not specifically traversed the rejection as it applies to claims 13-16, thus the rejection is maintained over these claims.  The amendment to claim 17 has necessitated extension of the rejection to include claim 17, as well.

RE: Rejection of claims 1-16, 18-24, 29 and 30 under 35 USC 103 over Werber et al (US Patent 9132156), in view of Daniel et al:
The rejection is withdrawn over claims 1, 3-7, 9-12, 18, 19, 24, 29 and 30 in light of the updated priority claim recognized by the Office on the 7/8/2020 filing receipt.  Werber (USP 9132156) is not available as prior art against claims 1, 3-7, 9-12, 18, 19, 24, 29 or 30.
However, Weber (USP 9132156) is available as prior art under 35 USC 102(a)(2) against claims 13-16 and 20-23 (these claims having an effective filing date of 3/1/2017).  Applicant has not specifically traversed the rejection as it applies to claims 13-16 or 20-23, thus the rejection is maintained over these claims.  The amendment to claim 17 has necessitated extension of the rejection to include claim 17, as well.

RE: Rejection of claims 1, 2 and 6 under 35 USC 103 over Werber et al (WO 15/1534946):
	The rejection is withdrawn in light of the updated priority claims recognized by the Office on the 7/8/2020 filing receipt.  Werber (WO 15/134946) is no longer available as prior art against claims 1 or 6 (claim 2 being cancelled).

RE: Rejection of claims 1, 3-7, 9-14, 18-20, 22, 24 and 29 under 35 USC 103 over Daniel et al:
	The amendment to claims 1 and 7 to incorporate the limitations of previous claims 2 and 8, respectively, (which are not taught by Daniel et al) are sufficient to overcome the rejection of record.  The rejection is withdrawn.	

RE: Rejection of claims 1, 3-7, 9-14, 18-24 and 29 under 35 USC 103 over Daniel et al, in view of Werber et al (WO 15/1534946):
	The amendment to claims 1 and 7 to incorporate the limitations of previous claims 2 and 8, respectively, (which are not taught by Daniel et al) are sufficient to overcome the rejection of record.  The rejection is withdrawn.  

RE: Rejection of claims 1, 3-7, 9-14, 18-24 and 29 under 35 USC 103 over Daniel et al, in view of Morse et al:
withdrawn.  

RE: Rejection of claims 1-16, 18-24, 29 and 30 on grounds of NSDP over claims of US Patent 9132156, in view of Daniel et al:
	Applicants stated a terminal disclaimer was being filed, but no such terminal disclaimer is present in the application file.  The rejection is maintained.  The amendment to claim 17 has necessitated extension of the rejection to include claim 17, as well.

RE: Provisional rejection of claims 1-16, 18-24, 29 and 30 on grounds of NSDP over claims of copending US Application 16/730877:
	Applicants stated a terminal disclaimer was being filed, but no such terminal disclaimer is present in the application file.  The rejection is maintained.  The amendment to claim 17 has necessitated extension of the rejection to include claim 17, as well.


Maintained/New Grounds of Rejection, necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being obvious over Werber et al (US Patent 9132156).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Werber et al disclose an acellular amnion-derived therapeutic composition comprising acellular particles of acellular micronized amniotic membrane dispersed in acellular amniotic fluid (See Werber et al, col. 3, ln 65-col. 4, ln 13 and claim 1).  The acellular amnion-derived therapeutic composition comprises a concentration of proteins, growth factors and cytokines “that is much higher” than the concentration in native amniotic membrane and amniotic fluid (i.e. donor material) (See Werber et al, col. 4, ln 13-17).  The amnion-derived therapeutic composition may be i.e. donor material) (See Werber et al, col. 2, ln 27-32).  
	Werber et al disclose the acellular amnion-derived therapeutic composition can be provided as a fluid component, and imbibed into, coated onto or otherwise applied to a matrix component.  The matrix component can be an amniotic membrane.  The matrix component can comprise multiple layers of amniotic membrane.  As amniotic membrane is naturally porous, the fluid component can be imbibed into the amniotic membrane via vacuum pressure. The matrix component can be multiple layers of amniotic membrane. (See Werber et al, col. 6, ln 26-col. 7, ln 22; col. 11, ln 46-54).  
Regarding claims 13-14: The acellular amnion-derived therapeutic composition of Werber et al reads on an enrichment composition, comprising i) amniotic membrane particles (which, by virtue of being ‘acellular’ are essentially free of any viable amniotic membrane cells or viable amniotic fluid cells); and ii) a carrier comprising acellular amniotic fluid.  Provision of the amnion-derived therapeutic composition reads on claimed step b) providing an enrichment composition.
In the embodiments wherein multiple amniotic membranes are provided as a matrix component, this reads on a) providing a plurality of tissue layers having a protein concentration and comprising i) a first tissue layer comprising a first amnion layer, and ii) a second tissue layer comprising a second amnion layer.  Multiple amniotic membranes necessarily form a planar structure (as is evidence from Figs 12A and 12B), one face of the planar structure will read on iii) an outside surface, the other face of the planar structure will read on iv) a treatment surface.  
The method by which Werber et al produces the acellular amnion-derived therapeutic composite, comprising the acellular amnion-derived fluid component imbibed into multiple amniotic membranes reads on claimed step c) combining the enrichment composition with at least one of tissue layers to produce an enriched portion.  The increase in protein concentration will be an inherent result.
Werber et al does not specifically disclose further use of the chorion layer.  It is noted that Werber et al identify the intermediate layer as part of the chorion (See Werber et al, Fig. 1).  One would have been motivated to have used the full thickness placenta, including the amnion and chorion, as the matrix component instead of just amniotic membrane in order to make optimal use of donated biological materials.  Furthermore, Werber et al disclose additional layers can be provided with the amnion to increase strength.  Use of full thickness placenta will 

Regarding claims 15-17: The acellular amnion-derived therapeutic composition of Werber et al reads on an enrichment composition, comprising i) amniotic membrane particles (which, by virtue of being ‘acellular’ are essentially free of any viable amniotic membrane cells or viable amniotic fluid cells); and ii) a carrier comprising acellular amniotic fluid.  Provision of the amnion-derived therapeutic composition reads on claimed step b) providing an enrichment composition.
In the embodiments wherein multiple amniotic membranes are provided as a matrix component, this reads on a) providing a plurality of tissue layers having a protein concentration and comprising i) a first tissue layer comprising a first amnion layer, and ii) a second tissue layer comprising a second amnion layer.  Multiple amniotic membranes necessarily form a planar structure (as is evidence from Figs 12A and 12B), one face of the planar structure will read on iii) an outside surface, the other face of the planar structure will read on iv) a treatment surface.  
The method by which Werber et al produces the acellular amnion-derived therapeutic composite, comprising the acellular amnion-derived fluid component imbibed into multiple amniotic membranes reads on claimed step c) combining the enrichment composition with at least one of tissue layers to produce an enriched portion.  The increase in protein concentration will be an inherent result.
Werber et al disclose use of two or more unmodified amniotic membranes (each of which will necessarily have an epithelial layer and basement membrane, compact layer and fibroblast layer (stromal matrix layer).  Werber et al does not disclose the orientation of the two or more amniotic membranes.  
However, it is submitted that with production of a planar graft from multiple layers of amniotic membrane, there is a finite number of options for the orientation of the layers.  With provision of two amniotic membranes, there are three different orientations possible: (i) the two amniotic membranes are placed together with the same orientation, resulting in the final graft having one face that is an epithelial layer and the other face is a stromal matrix layer (thus reading on claim 15), (ii) the two amniotic membranes are placed together such that their epithelial layers are provided facing each other (thus reading on claim 16), or (iii) the amniotic membranes are patch layers, each patch layer comprising two amnion layers placed together with the epithelial faces facing each other, and both external faces of the overall material being stromal layers (thus reading on claim 17).  Absent evidence that the different configurations have different results or utilities, the variations are considered obvious alternatives to one another.  The conclusion is based on ‘obvious to try’ rationale.

Claims 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being obvious over Werber et al (US Patent 9132156), in view of Daniel et al (US Patent 8323701). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Werber et al are set forth above.  
Regarding claims 13-17: Werber et al renders obvious claims 13-17, as set forth above.
Regarding claims 20-23: The acellular amnion-derived therapeutic composition of Werber et al reads on an enrichment composition, comprising i) amniotic membrane particles (which, by virtue of being ‘acellular’ are essentially free of any viable amniotic membrane cells or viable amniotic fluid cells); and ii) a carrier comprising acellular amniotic fluid.  Provision of the amnion-derived therapeutic composition reads on claimed step b) providing an enrichment composition.
In the embodiments wherein multiple amniotic membranes are provided as a matrix component, this reads on a) providing a plurality of tissue layers having a protein concentration and comprising i) a first tissue layer comprising a first amnion layer, and ii) a second tissue layer comprising a second amnion layer.  Multiple amniotic iii) an outside surface, the other face of the planar structure will read on iv) a treatment surface.  
The method by which Werber et al produces the acellular amnion-derived therapeutic composite, comprising the acellular amnion-derived fluid component imbibed into multiple amniotic membranes reads on claimed step c) combining the enrichment composition with at least one of tissue layers to produce an enriched portion.  The increase in protein concentration will be an inherent result.
Werber et al does teach the amniotic membranes are naturally porous, and that the acellular amnion-derived therapeutic composition (enrichment composition) can be vacuum imbibed into the pores.  Werber et al does not teach introducing additional pores/apertures/recesses into the amnion membranes. 
Daniel disclose tissue grafts derived from placenta.  The tissue grafts comprise at least one layer of base amnion from which the epithelial layer has been substantially removed to expose the underlying basement membrane.  The tissue grafts can comprise one or more additional layers of membranes adjacent to the stromal layer of the base amnion layer.  The additional layers of membrane can be, inter alia, amniotic membrane and/or chorion (See Daniel et al, col. 1, ln 64-col. 2, ln 24).  Various configurations of tissue grafts are shown in Figs 6-9 and described at col. 7, ln 50-col. 8, ln 3.  The tissue grafts can be perforated (See Daniel et al, col. 9, ln 22-25 and Fig. 10).  The tissue grafts can be soaked with bioactive agents, such as solutions of growth factors, platelet concentrates, bone marrow aspirates, stem cells, etc (See Daniel et al, col. 11, ln 4-15).  
Daniel et al is relied upon here to for disclosure that imparting perforations into placental tissue grafts can be desirable to permit passage of fluid through the graft (See Daniel et al, col 9, ln 22-25 and Fig. 10). 
It is thus submitted that it would have been prima facie obvious, in view of the disclosure of Daniel et al, to perforate the amniotic membrane matrix component of the graft of Werber in order to facilitate passage of fluid through the graft upon application to an exudative wound.  The presence of the perforations will also necessarily result in uptake the fluid component into the apertures/recesses.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 22 of U.S. Patent No. 9132156 in view of Daniel et al (US Patent 8323701).
Regarding claims 1 and 3-6: The ‘156 patent claims the enrichment composition of instant claim 1, said composition being a therapeutic composition comprising acellular amniotic membrane particles and acellular amniotic fluid.  The ‘156 patent does not claim providing the therapeutic composition on/in a multilayered amniotic membrane graft.  However, use of multilayered amniotic membrane grafts as delivery vehicles for the therapeutic compositions was prima facie obvious.  In support, see Daniel et al (teachings set forth above).  Daniel et al disclose multilayered amniotic membrane grafts that meet and/or render obvious components a)-c) of the instant claims.  prima facie obvious to have added the therapeutic composition of the ‘156 patent claims to the multilayered amniotic membrane grafts of Daniel et al for the purpose of providing a tissue graft with enhanced therapeutic effect.  This conclusion is based on the rationale that it is obvious to combine two elements (the therapeutic composition of ‘156 and the multilayered amniotic membrane graft of Daniel et al) each intended for the same purpose (inter alia, wound healing) to provide a third composition which has the additive effects of each element.  
Regarding claims 7, 9-24, 29 and 30: Following the discussion of the product claims, above, the methods of making are also considered prima facie obvious because a combining step is in fact necessary to combine the therapeutic composition of ‘156 and the multilayered graft of Daniel et al.  Modifications or variations on the amount of enrichment composition provided (which will affect the relative protein concentration), and configurations of the amnion matrix are considered prima facie obvious over Daniel et al. 

Claims 1, 3-7, 9-24, 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 16/730877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a method which anticipates instant claims 7, 9-24, 29 and 30, and the method of the copending claims will result in a product which anticipates instant claims 1 and 3-6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Duplicate Claim Warning
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.